DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/13/2019, 8/14/2020, and 11/09/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Flow modulation module” including the “first flow modulation module” and “second flow modulation module” in claims 4-5 and 15-16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 4 and 15, the specification fails to provide sufficient support for the limitation interpreted under 112(f) of “a flow modulation module”. The specification fails to comply with the written description requirement because it fails to describe the structure, material, or acts, including the requirement for computer-implemented 112(f) interpretations of an algorithm for performing the claimed computer function. Paragraphs [0029]-[0030] of the applicant’s specification broadly disclose that “modules” present in the disclosure and claims refer to computer implemented features, and paragraph [0080] describes the flow modulation module as other modules such as “flow compensation module”, “flow dephasing module”, or a “flow encoding module”. The specification fails to provide further support or description of these additional modules, and it is unclear what structure or acts are encompassed by the modules; including any algorithms utilized in the computer-implemented processing. The specification fails to provide any teachings of the algorithms utilized to perform the functions of the flow modulation module and therefore one of ordinary skill in the art would not determine that sufficient structure has been disclosed in the specification to support the limitation of “a flow modulation module”. See MPEP §2181(II) A-B. 
Regarding claims 5 and 16, the specification fails to provide sufficient support for the limitations interpreted under 112(f) of “a first flow modulation module” and “a second flow modulation module”. The specification fails to comply with the written description requirement because it fails to describe the structure, material, or acts, including the computer-implemented 112(f) interpretation requirement of an algorithm for performing the claimed computer function. Paragraphs [0029]-[0030] of the applicant’s specification broadly disclose that “modules” present in the disclosure and claims refer to computer implemented features, and paragraph [0080] describes the flow modulation module as other modules such as “flow compensation module”, “flow dephasing module”, or a “flow encoding module”. The specification fails to provide further support or description of these additional modules, and it is unclear what structure or acts are encompassed by the modules; including any algorithms utilized in the computer-implemented processing. The specification fails to provide any teachings of the algorithms utilized to perform the functions of the flow modulation module and therefore one of ordinary skill in the art would not determine that sufficient structure has been disclosed in the specification to support the limitations of “a first flow modulation module” and “a second flow modulation module”. See MPEP §2181(II) A-B. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 15, the limitation “wherein at least one repetition in the first acquisition or the second acquisition includes a flow modulation module” is stated in lines 1-2 and it is unclear how a “repetition” or the “acquisition” can include a flow modulation module, which appears to be a computer element of a processor. While a processor could be used or activated during a repetition, the claims are rendered indefinite because the magnetic resonance sequence features of a repetition or an acquisition would not include a physical structure of a processor. For these reasons the claims are rendered unclear and are rejected for indefiniteness. 
Further regarding claims 4 and 15, the specification fails to provide sufficient support for the limitation interpreted under 112(f) of “a flow modulation module” of a computer-implemented limitation, which requires the disclosure of an algorithm for performing the specific claimed function. Since the specification fails to provide an algorithm for performing the claimed computer function, this renders the claim indefinite under 35 U.S.C. 112(b); see MPEP §2181(II)B. Paragraphs [0029]-[0030] of the applicant’s specification broadly disclose that “modules” present in the disclosure and claims refer to computer implemented features, and paragraph [0080] describes the flow modulation module as other modules such as “flow compensation module”, “flow dephasing module”, or a “flow encoding module”. The specification fails to provide further support or description of these additional modules, and it is unclear what acts are encompassed by the modules; including any algorithms utilized in the computer-implemented processing. The specification fails to provide any teachings of the algorithms utilized to perform the functions of the flow modulation module and therefore one of ordinary skill in the art would not determine that an algorithm has been disclosed in the specification to support the limitation of “a flow modulation module”. See MPEP §2181(II) A-B. For these reasons, the claims are rejected for indefiniteness. 
Regarding claims 5 and 16, the limitations “at least one repetition in the first acquisition or the second acquisition includes a first flow modulation module” and “at least one repetition in the first acquisition or the second acquisition includes a second flow modulation module different from the first flow modulation module” are stated in lines 4-8. The “repetition having the first flow modulation module” and “the at least one repetition having the second flow modulation module” are further stated in the claims. These limitations are unclear because it is unclear how a “repetition” or the “acquisition” can include a flow modulation module, which appears to be a computer element of a processor. While a processor could be used or activated during a repetition, the claims are rendered indefinite because the magnetic resonance sequence features of a repetition or an acquisition would not include a physical structure of a processor. For these reasons the claims are rendered unclear and are rejected for indefiniteness. 
Further regarding claims 5 and 16, the specification fails to provide sufficient support for the limitations interpreted under 112(f) of “a first flow modulation module” and “a second flow modulation module” of a computer-implemented limitation, which requires the disclosure of an algorithm for performing the specific claimed function. Since the specification fails to provide an algorithm for performing the claimed computer function, this renders the claim indefinite under 35 U.S.C. 112(b); see MPEP §2181(II)B. Paragraphs [0029]-[0030] of the applicant’s specification broadly disclose that “modules” present in the disclosure and claims refer to computer implemented features, and paragraph [0080] describes the flow modulation module as other modules such as “flow compensation module”, “flow dephasing module”, or a “flow encoding module”. The specification fails to provide further support or description of these additional modules, and it is unclear what acts are encompassed by the modules; including any algorithms utilized in the computer-implemented processing. The specification fails to provide any teachings of the algorithms utilized to perform the functions of the flow modulation module and therefore one of ordinary skill in the art would not determine that an algorithm has been disclosed in the specification to support the limitations of “a first flow modulation module” and “a second flow modulation module”. See MPEP §2181(II) A-B. For these reasons, the claims are rejected for indefiniteness. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11-12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Pub. No. 20160131729) hereinafter Kang, in view of Nickel (U.S. Pub. No. 20160313430) hereinafter Nickel. 
Regarding claim 1, primary reference -Kang teaches:
A system (abstract), comprising: 
at least one storage device including a set of instructions for magnetic resonance imaging (MRI) ([0090]-[0097], general MRI system); and 
at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations ([0109]-[0155], describe the components of the MRI system including system control unit 50 and image processor 62 for performing the magnetic resonance imaging) including: 
acquiring a first set of echo signals and a second set of echo signals relating to a subject, the first set being generated by using an MR scanner to execute a first acquisition on the subject, the second set being generated by using the MR scanner to execute a second acquisition on the subject, the first acquisition including at least a first repetition and a second repetition with different repetition times, the second acquisition including at least a third repetition and a fourth repetition with different repetition times, ([0181], the pulse sequence is designed to have a RF pulses applied at a first repetition time TR1, with additional pulses applied at a second repetition time TR2, forming a first set of echo signals generated to execute a first acquisition on the subject; [0182]-[0199], further describe the data acquisition of the MR unit for using the echo signals to determine characteristics such as fat and water signals; [0200]-[0208], specifically [0202]-[0203], details the use of repetition times, TR1, TR2, TR3, and TR4 which are all at different repetition times. TR3 and TR4 form the repetitions of the second acquisition and include the “second set” of two repetition times generated using the MR scanner), 
Primary reference Kang fails to teach:
each of the first repetition and the second repetition having a first flip angle, each of the third repetition and the fourth repetition having a second flip angle different from the first flip angle; and 
performing, based on at least one of the first set or the second set, a measurement on the subject
However, the analogous art of Nickel of a magnetic resonance imaging apparatus for acquiring imaging data using first and second sequences with different flip angles (abstract) teaches:
each of the first acquisition complete scan having a first flip angle, each of the second acquisition complete scan having a second flip angle different from the first flip angle; and ([0008], first and second sequences are only differentiated with a flip angle; [0013]; [0048]-[0055], describe how only the flip angle difference differentiates the first and second MR sequences); and 
performing, based on at least one of the first set or the second set, a measurement on the subject ([0008]-[0016], describe the acquisition of MR measurement based on the first and second sequences with different flip angles; [0021]; [0044]-[0055], describe the MR measurement and imaging based on the first and second sets of sequences with different flip angles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging system with multiple, different repetition times of Kang to incorporate the different flip angles for the first and second acquisitions as taught by Nickel because both proton density and T1 values can be measured by detecting an MR signal from a same voxel using different flip angles. This provides contrast for enabling enhanced diagnostics of imaged tissues, and improves repeatability and comparability (Nickel, [0013]-[0014]). 
Regarding claim 6, the combined references of -Kang and Nickel teach all of the limitations of claim 1. Primary reference Kang further fails to teach:
wherein the measurement relates to a longitudinal relaxation time (T1), and 
to perform a measurement on the subject, the at least one processor is further configured to direct the system to perform additional operations including: 
determining, based on at least one of the first set or the second set, at least one of an actual flip angle or a B1 transmission field relating to the subject; and 
performing, based on the first set, the second set, and the at least one of the actual flip angle or the B1 transmission field relating to the subject, the measurement relating to T1 on the subject
However, the analogous art of Nickel of a magnetic resonance imaging apparatus for acquiring imaging data using first and second sequences with different flip angles (abstract) teaches:
wherein the measurement relates to a longitudinal relaxation time (T1) ([0006], [0011]-[0016], [0020]-[0032], [0048]-[0055], T1 determination), and 
to perform a measurement on the subject, the at least one processor is further configured to direct the system to perform additional operations including: 
determining, based on at least one of the first set or the second set, at least one of an actual flip angle or a B1 transmission field relating to the subject ([0031]; [0032]-[0033], the actual flip angle can be determined based on the B1 field values; [0034]; [0048]-[0055]); and 
performing, based on the first set, the second set, and the at least one of the actual flip angle or the B1 transmission field relating to the subject, the measurement relating to T1 on the subject ([0031]; [0032]-[0033], the actual flip angle can be determined based on the B1 field values; [0034]; [0048]-[0055], describes the T1 measurement of the target tissues).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging system with multiple, different repetition times of Kang and Nickel to incorporate the T1 related measurement and B1 transmission based measurement as taught by Nickel because B1 inhomogeneity can be moderated using the multi-set acquisition feature which provides enhanced T1 values of the voxels between fat and water content. This enhances the image quality and improves diagnostics (Nickel, [0031]-[0034]). 
Regarding claim 11, the combined references of -Kang and Nickel teach all of the limitations of claim 1. Primary reference Kang further fails to teach:
wherein the measurement relates to at least one of a longitudinal relaxation time (T1), a transverse relaxation time (T2), a transverse relaxation decay (T2*), a signal decay rate (R2), a transverse relaxation rate (R2*), a BO field, a B1 field, an actual flip angle, a proton density (PD), a water fraction, a fat fraction, a virtual image, an MR angiography image, a susceptibility weighted image (SWI), a T1 weighted image, a PD weighted image, an accentuated T1 weighted image, a T2 weighted image, a T2* weighted image, or a quantitative susceptibility map
However, the analogous art of Nickel of a magnetic resonance imaging apparatus for acquiring imaging data using first and second sequences with different flip angles (abstract) teaches:
wherein the measurement relates to at least one of a longitudinal relaxation time (T1), a transverse relaxation time (T2), a transverse relaxation decay (T2*), a signal decay rate (R2), a transverse relaxation rate (R2*), a BO field, a B1 field, an actual flip angle, a proton density (PD), a water fraction, a fat fraction, a virtual image, an MR angiography image, a susceptibility weighted image (SWI), a T1 weighted image, a PD weighted image, an accentuated T1 weighted image, a T2 weighted image, a T2* weighted image, or a quantitative susceptibility map ([0006], [0011]-[0016], [0020]-[0032], [0048]-[0055], T1 determination; see also teachings of [0031]-[0032], B1 field; [0033]-[0034], [0053]-[0054], proton density).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging system with multiple, different repetition times of Kang and Nickel to incorporate the T1 based image measurement of the target tissue as taught by Nickel because T1 values can be measured by detecting an MR signal from a same voxel using different flip angles. This provides contrast for enabling enhanced diagnostics of imaged tissues, and improves repeatability and comparability (Nickel, [0013]-[0014]).
Regarding claim 12, primary reference Kang teaches:
A method implemented on a computing device having at least one processor and at least one storage device for magnetic resonance imaging (MRI) ([0090]-[0097], general MRI system), the method comprising: 
acquiring a first set of echo signals and a second set of echo signals relating to a subject, the first set being generated by using an MR scanner to execute a first acquisition on the subject, the second set being generated by using the MR scanner to execute a second acquisition on the subject, the first acquisition including at least a first repetition and a second repetition with different repetition times, the second acquisition including at least a third repetition and a fourth repetition with different repetition times ([0181], the pulse sequence is designed to have a RF pulses applied at a first repetition time TR1, with additional pulses applied at a second repetition time TR2, forming a first set of echo signals generated to execute a first acquisition on the subject; [0182]-[0199], further describe the data acquisition of the MR unit for using the echo signals to determine characteristics such as fat and water signals; [0200]-[0208], specifically [0202]-[0203], details the use of repetition times, TR1, TR2, TR3, and TR4 which are all at different repetition times. TR3 and TR4 form the repetitions of the second acquisition and include the “second set” of two repetition times generated using the MR scanner); and 
Primary reference Kang fails to teach:
each of the first repetition and the second repetition having a first flip angle, each of the third repetition and the fourth repetition having a second flip angle different from the first flip angle
performing, based on at least one of the first set or the second set, a measurement on the subject
However, the analogous art of Nickel of a magnetic resonance imaging apparatus for acquiring imaging data using first and second sequences with different flip angles (abstract) teaches:
each of the first repetition and the second repetition having a first flip angle, each of the third repetition and the fourth repetition having a second flip angle different from the first flip angle ([0008], first and second sequences are only differentiated with a flip angle; [0013]; [0048]-[0055], describe how only the flip angle difference differentiates the first and second MR sequences)
performing, based on at least one of the first set or the second set, a measurement on the subject ([0008]-[0016], describe the acquisition of MR measurement based on the first and second sequences with different flip angles; [0021]; [0044]-[0055], describe the MR measurement and imaging based on the first and second sets of sequences with different flip angles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging system with multiple, different repetition times of Kang to incorporate the different flip angles for the first and second acquisitions as taught by Nickel because both proton density and T1 values can be measured by detecting an MR signal from a same voxel using different flip angles. This provides contrast for enabling enhanced diagnostics of imaged tissues, and improves repeatability and comparability (Nickel, [0013]-[0014]). 
Regarding claim 17, the combined references of -Kang and Nickel teach all of the limitations of claim 12. Primary reference Kang further fails to teach:
wherein the measurement relates to a longitudinal relaxation time (T1), and the performing a measurement on the subject comprises: 
determining, based on at least one of the first set or the second set, at least one an actual flip angle or a B1 transmission field relating to the subject; and 
performing, based on the first set, the second set, and the at least one of the actual flip angle or the B1 transmission field relating to the subject, the measurement relating to T1 on the subject
However, the analogous art of Nickel of a magnetic resonance imaging apparatus for acquiring imaging data using first and second sequences with different flip angles (abstract) teaches:
wherein the measurement relates to a longitudinal relaxation time (T1) ([0006], [0011]-[0016], [0020]-[0032], [0048]-[0055], T1 determination), and the performing a measurement on the subject comprises: 
determining, based on at least one of the first set or the second set, at least one an actual flip angle or a B1 transmission field relating to the subject ([0031]; [0032]-[0033], the actual flip angle can be determined based on the B1 field values; [0034]; [0048]-[0055]); and 
performing, based on the first set, the second set, and the at least one of the actual flip angle or the B1 transmission field relating to the subject, the measurement relating to T1 on the subject  ([0031]; [0032]-[0033], the actual flip angle can be determined based on the B1 field values; [0034]; [0048]-[0055], describes the T1 measurement of the target tissues).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging system with multiple, different repetition times of Kang and Nickel to incorporate the T1 related measurement and B1 transmission based measurement as taught by Nickel because B1 inhomogeneity can be moderated using the multi-set acquisition feature which provides enhanced T1 values of the voxels between fat and water content. This enhances the image quality and improves diagnostics (Nickel, [0031]-[0034]).
Regarding claim 20, primary reference Kang teaches:
A non-transitory computer-readable storage medium including instructions for magnetic resonance imaging (MRI) that, when accessed by at least one processor of a system, causes the system to perform a method ([0090]-[0097], general MRI system), the method comprising: 
acquiring a first set of echo signals and a second set of echo signals relating to a subject, the first set being generated by using an MR scanner to execute a first acquisition on the subject, the second set being generated by using the MR scanner to execute a second acquisition on the subject, the first acquisition including at least a first repetition and a second repetition with different repetition times, the second acquisition including at least a third repetition and a fourth repetition with different repetition times, ([0181], the pulse sequence is designed to have a RF pulses applied at a first repetition time TR1, with additional pulses applied at a second repetition time TR2, forming a first set of echo signals generated to execute a first acquisition on the subject; [0182]-[0199], further describe the data acquisition of the MR unit for using the echo signals to determine characteristics such as fat and water signals; [0200]-[0208], specifically [0202]-[0203], details the use of repetition times, TR1, TR2, TR3, and TR4 which are all at different repetition times. TR3 and TR4 form the repetitions of the second acquisition and include the “second set” of two repetition times generated using the MR scanner); and 
Primary reference Kang fails to teach:
each of the first repetition and the second repetition having a first flip angle, each of the third repetition and the fourth repetition having a second flip angle different from the first flip angle
performing, based on at least one of the first set or the second set, a measurement on the subject
However, the analogous art of Nickel of a magnetic resonance imaging apparatus for acquiring imaging data using first and second sequences with different flip angles (abstract) teaches:
each of the first repetition and the second repetition having a first flip angle, each of the third repetition and the fourth repetition having a second flip angle different from the first flip angle ([0008], first and second sequences are only differentiated with a flip angle; [0013]; [0048]-[0055], describe how only the flip angle difference differentiates the first and second MR sequences)
performing, based on at least one of the first set or the second set, a measurement on the subject ([0008]-[0016], describe the acquisition of MR measurement based on the first and second sequences with different flip angles; [0021]; [0044]-[0055], describe the MR measurement and imaging based on the first and second sets of sequences with different flip angles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging system with multiple, different repetition times of Kang to incorporate the different flip angles for the first and second acquisitions as taught by Nickel because both proton density and T1 values can be measured by detecting an MR signal from a same voxel using different flip angles. This provides contrast for enabling enhanced diagnostics of imaged tissues, and improves repeatability and comparability (Nickel, [0013]-[0014])
Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Nickel as applied to claims 1 or 12 above, and further in view of Li et al. (U.S. Pub. No. 20180092569) hereinafter Li. 
Regarding claims 2 and 13, the combined references of Kang and Nickel teach all of the limitations of claims 1 or 12. Primary reference Kang further fails to teach:
wherein for each acquisition of the first acquisition and the second acquisition, during each of the repetitions in the acquisition, a plurality of echo signals are acquired at a plurality of echo times
However, the analogous art of Li of a system and method for magnetic resonance imaging with a plurality of echoes (abstract) teaches:
wherein for each acquisition, during each of the repetitions in the acquisition, a plurality of echo signals are acquired at a plurality of echo times ([0108], as shown in figure 11 within a single repetition time (TR) there are a plurality of echo times (1141, 1142, 1143) within the range; [0109]; [0110]-[0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging system with multiple, different repetition times of Kang and Nickel to incorporate the plurality of echoes for each acquisition of the overall pulse sequence as taught by Li because long time exposure under the RF pulse sequences may cause physical damage to a subject and by utilizing a plurality of echo times within an acquisition can reduce scan time and improve efficiency (Li, [0002]). 
Regarding claims 3 and 14, the combined references of Kang, Nickel, and Li teach all of the limitations of claims 2 or 13. Primary reference Kang further teaches:
wherein: 
the measurement relates to a fat-water separated image of the subject, and to perform a measurement on the subject ([0193]-[0208], describe the chemical shift image between water and lipids (fat-water separated image) using the four-repetition time sequence of [0201]-[0204]), the at least one processor is further configured to direct the system to perform additional operations including: 
generating, based on at least a portion of echo signals in at least one of the first set or the second set, the fat-water separated image of the subject, the at least a portion of echo signals corresponding to at least one repetition in the first acquisition or the second acquisition ([0193]-[0208], describe the chemical shift image between water and lipids (fat-water separated image) using the four-repetition time sequence of [0201]-[0204] which is considered to be at least a portion of the echo signals corresponding to at least one repetition in the first or second acquisition; see also [0209]-[0226] and figures 8-9).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Nickel as applied to claims 1 or 12 above, and further in view of Hu et al. (U.S. Pub. No. 20190053735) hereinafter Hu. 
Regarding claims 4 and 15, the combined references of Kang and Nickel teach all of the limitations of claims 1 or 12. Primary reference Kang further fails to teach:
wherein at least one repetition in the first acquisition or the second acquisition includes a flow modulation module
However, the analogous art of Hu of a flow encoded magnetic resonance imaging system (abstract) teaches:
wherein at least one repetition in the first acquisition or the second acquisition includes a flow modulation module ([0015]-[0018], discuss flow encoded data with temporal modulation, which is considered to be a flow modulation module within the magnetic resonance scanner; [0056]-[0073], describe the detailed flow encoding process; [0086], “Thus, a flexible flow encoding strategy is provided for 4D flow MRI with improved temporal resolution and temporal footprint using temporal modulation of the flow encoding waveforms”; The limitation of “a flow modulation module” has been interpreted under 35 U.S.C. 112(f) to correspond to computer-implemented features discussed in paragraphs [0029]-[0030] and [0080] of the applicant’s disclosed specification, which includes software instructions for a “processor” or computing device. As a computer implemented 112(f) limitation a corresponding algorithm must be disclosed in the specification, therefore see 112(a) and 112(b) rejections above. For present purposes of examination, this limitation has been interpreted to correspond to the structure of the workstation and processing servers of paragraph [0042] and [0049]-[0050] of Hu, including the data processing server 114 which calculates the motion or flow images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging system with multiple, different repetition times of Kang and Nickel to incorporate the flow modulation capabilities as taught by Hu because the encoding modulation process translates to more accurate peak flow velocity measurements while maintaining the measurement accuracy of total volumetric flow (Hu, [0086]). 
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Nickel as applied to claims 1 or 12 above, and further in view of Bernstein et al. (U.S. Pub. No. 5998996) hereinafter Bernstein. 
Regarding claims 5 and 16, the combined references of Kang and Nickel teach all of the limitations of claims 1 or 12. Primary reference Kang further fails to teach:
the measurement relates to a magnetic resonance angiography (MRA) image, 
at least one repetition in the first acquisition or the second acquisition includes a first flow modulation module, 
at least one repetition in the first acquisition or the second acquisition includes a second flow modulation module different from the first flow modulation module, and 
to perform a measurement on the subject, the at least one processor is further configured to direct the system to perform additional operations including: 
generating, based on a first portion of echo signals in at least one of the first set or the second set, at least one first image of the subject, the first portion of echo signals corresponding to the at least one repetition having the first flow modulation module; 
generating, based on a second portion of echo signals in at least one of the first set or the second set, at least one second image of the subject, the second portion of echo signals corresponding to the at least one repetition having the second flow modulation module; and 
generating, based on the at least one first image and the at least one second image, the MRA image of the subject
However, the analogous art of Bernstein of a magnetic resonance angiogram system for eliminating artifacts within the image data (abstract) teaches:
the measurement relates to a magnetic resonance angiography (MRA) image (col 2, lines 41-45, “phase contrast magnetic resonance angiograms”), 
at least one repetition in the first acquisition or the second acquisition includes a first flow modulation module (col 11, lines 17-67, NMR signals Z1 correspond to the first acquisition flow modulation module signals; col 12, lines 1-67; The limitation of “a first flow modulation module” has been interpreted under 35 U.S.C. 112(f) to computer-implemented features discussed in paragraphs [0029]-[0030] and [0080] of the applicant’s disclosed specification, which includes software instructions for a “processor” or computing device. As a computer implemented 112(f) limitation a corresponding algorithm must be disclosed in the specification, therefore see 112(a) and 112(b) rejections above. For present purposes of examination, this limitation has been interpreted to correspond to the structure of col 8, lines 12-53 of the Bernstein reference with the CPU module and image processor module that perform the flow modulation processing), 
at least one repetition in the first acquisition or the second acquisition includes a second flow modulation module different from the first flow modulation module (col 11, lines 17-67, NMR signals Z2 correspond to the second acquisition flow modulation module signals, which includes a set of anti-symmetric pulse signals compared to the first data set of Z1 data; col 12, lines 1-67; The limitation of “a second flow modulation module” has been interpreted under 35 U.S.C. 112(f) to computer-implemented features discussed in paragraphs [0029]-[0030] and [0080] of the applicant’s disclosed specification, which includes software instructions for a “processor” or computing device. As a computer implemented 112(f) limitation a corresponding algorithm must be disclosed in the specification, therefore see 112(a) and 112(b) rejections above. For present purposes of examination, this limitation has been interpreted to correspond to the structure of col 8, lines 12-53 of the Bernstein reference with the CPU module and image processor module that perform the flow modulation processing), and 
to perform a measurement on the subject, the at least one processor is further configured to direct the system to perform additional operations including: 
generating, based on a first portion of echo signals in at least one of the first set or the second set, at least one first image of the subject, the first portion of echo signals corresponding to the at least one repetition having the first flow modulation module (col 11, lines 17-67, NMR signals Z1 correspond to the first acquisition flow modulation module signals, which include “flow encoded image dataset” for the first portion of echo signals (see col 12, lines 35-39); col 12, lines 1-67); 
generating, based on a second portion of echo signals in at least one of the first set or the second set, at least one second image of the subject, the second portion of echo signals corresponding to the at least one repetition having the second flow modulation module (col 11, lines 17-67, NMR signals Z2 correspond to the first acquisition flow modulation module signals, which include “flow encoded image dataset” for the second portion of echo signals (see col 12, lines 35-39); col 12, lines 1-67;); and 
generating, based on the at least one first image and the at least one second image, the MRA image of the subject (col 11, lines 17-67, col 12, lines 1-67, and col 13, lines 1-15 teach to the processing components discussed above generating a Maxwell-corrected complex difference speed image, which is considered to be the final processed magnetic resonance angiogram as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging system with multiple, different repetition times of Kang and Nickel to incorporate the magnetic resonance angiogram processing technique as taught by Bernstein because by performing two complete scans with different magnetic field gradient specifications, a phase map with increased accuracy is produced when the complex magnetic field gradients are applied rather than standard linear magnetic field gradients (Bernstein, col 2, lines 28-63). 
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Nickel as applied to claims 1 or 12 above, and further in view of Huang et al. (U.S. Pub. No. 20140070804) hereinafter Huang. 
Regarding claim 7 and 18, the combined references of Kang and Nickel teach all of the limitations of claims 1 or 12. Primary reference Kang further fails to teach:
wherein the measurement relates to a virtual image of the subject, and to perform a measurement on the subject, the at least one processor is further configured to direct the system to perform additional operations including: 
generating, based on at least one of the first set or the second set, one or more maps of the subject; and 
generating, based on the one or more maps of the subject, the virtual image of the subject
However, the analogous art of Huang of a magnetic resonance imaging system with a plurality of datasets with relative sensitivity maps used for a virtual image (abstract) teaches:
wherein the measurement relates to a virtual image of the subject ([0010], [0033] virtual composite coil image), and to perform a measurement on the subject, the at least one processor is further configured to direct the system to perform additional operations including: 
generating, based on at least one of the first set or the second set, one or more maps of the subject ([0010], [0033] relative sensitivity maps 82 are considered to be one or more maps of the subject; see also figure 2 flow chart diagram); and 
generating, based on the one or more maps of the subject, the virtual image of the subject ([0010], [0033] virtual composite coil image is generated from the sensitivity maps 82, see also the flow chart diagram of figure 2, with the virtual image 76 generated from the relative sensitivity maps 80 and 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging system with multiple, different repetition times of Kang and Nickel to incorporate the sensitivity mapping and virtual image generation feature as taught by Huang because using a virtual image reconstruction of the processed channel data can greatly reduce the reconstruction time without significantly compromising image quality (Huang, [0004]-[0005]). 
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Nickel as applied to claims 1 or 12 above, and further in view of Ben-Haim et al. (U.S. Pub. No. 20100142774) hereinafter Ben-Haim. 
Regarding claims 8 and 19, the combined references of Kang and Nickel teach all of the limitations of claims 1 or 12. Primary reference Kang further fails to teach:
wherein the performing a measurement on the subject is based on a multiple dimension integration (MDI) algorithm
However, the analogous art of Ben-Haim of a method for analyzing medical images of a patient tissue for biological indicators (abstract) teaches:
wherein the performing a measurement on the subject is based on a multiple dimension integration (MDI) algorithm ([0091], “multidimensional patient profile”, “integration module for integrating different modalities” and imaging systems that “contain multiple dimensions and/or markers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging system with multiple, different repetition times of Kang and Nickel to incorporate the multiple dimension integration module as taught by Ben-Haim because the computerized system may more accurately determine relevant common indicators across a dataset and provide an enhanced diagnosis compared to medical image analysis alone (Ben-Haim, [0091]-[0094]). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Nickel as applied to claim 1 above, and further in view of Taniguchi (U.S. Pub. No. 20190250231) hereinafter Taniguchi.  
Regarding claim 9, the combined references of Kang and Nickel teach all of the limitations of claim 1. Primary reference Kang further fails to teach:
wherein the measurement relates to a parameter of a physical point of the subject, and to perform a measurement on the subject, the at least one processor is further configured to direct the system to perform additional operations including: 
determining, based on at least one of the first set or the second set, a signal representation of the physical point, the signal representation being associated with the parameter; and 
determining, based on the signal representation of the physical point, a value of the parameter of the physical point
However, the analogous art of Taniguchi of a parameter map determination process for use with gradient and spin echo magnetic resonance imaging (abstract) teaches:
wherein the measurement relates to a parameter of a physical point of the subject ([0070]-[0072], the first parameter estimation determines a parameter 860, which includes such as T1, T2, T2*, and B1 values which correspond to the applicant’s parameter metrics discussed in [0086] of the applicant’s disclosure. Parameter 860 is determined for a pixel value I of an image, which is considered to be the physical point of the subject within an image), and to perform a measurement on the subject, the at least one processor is further configured to direct the system to perform additional operations including: 
determining, based on at least one of the first set or the second set, a signal representation of the physical point, the signal representation being associated with the parameter ([0070]-[0072], the first parameter estimation determines a parameter 860, which includes such as T1, T2, T2*, and B1 values which are determined from signal values of the pixel values I, based on dimensions of the signal such as TR and TE); and 
determining, based on the signal representation of the physical point, a value of the parameter of the physical point ([0070]-[0072], the first parameter estimation determines a parameter 860, which includes such as T1, T2, T2*, and B1 values which correspond to the applicant’s parameter metrics discussed in [0086] of the applicant’s disclosure. Parameter 860 is determined for a pixel value I of an image, which is considered to be the physical point of the subject within an image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging system with multiple, different repetition times of Kang and Nickel to incorporate the physical point and parameter calculation process as taught by Taniguchi because it enables the use of calculating parameters for a particular pixel, based on imaging, subject, and apparatus parameters of the acquired image. This improves efficiency by using a calculation function to determine parameters, which reduces scan time when compared with imaging sequences of each parameter (Taniguchi, [0003]-[0004]; [0008]-[0009]). 
Regarding claim 10, the combined references of Kang, Nickel, and Taniguchi teach all of the limitations of claim 9. Primary reference Kang further fails to teach:
wherein to determine a signal representation of the physical point, the at least one processor is further configured to direct the system to perform additional operations including: 
determining, based on at least one of the first set or the second set, a plurality of signals of the physical point, each of the plurality of signals corresponding to a set of values in a plurality of signal dimensions of signal acquisition using the MR scanner; 
determining, among the plurality of signal dimensions, a primary signal dimension and at least one secondary signal dimension, the primary signal dimension being associated with the signal representation; and 
determining, based on the plurality of signals, the primary signal dimension, and the at least one secondary signal dimension, the signal representation of the physical point
However, the analogous art of Taniguchi of a parameter map determination process for use with gradient and spin echo magnetic resonance imaging (abstract) teaches:
wherein to determine a signal representation of the physical point, the at least one processor is further configured to direct the system to perform additional operations including: 
determining, based on at least one of the first set or the second set, a plurality of signals of the physical point, each of the plurality of signals corresponding to a set of values in a plurality of signal dimensions of signal acquisition using the MR scanner ([0070]-[0072], the plurality of images with a signal value I for a particular pixel are considered to be a plurality of signals of the physical point. The imaging parameter set that includes flip angle, TR and TE corresponds to the plurality of signal dimensions of signal acquisition using the MR scanner, which corresponds to the applicant’s disclosure of the plurality of dimensions in paragraph [0092] of the submitted disclosure); 
determining, among the plurality of signal dimensions, a primary signal dimension and at least one secondary signal dimension, the primary signal dimension being associated with the signal representation ([0070]-[0072], the flip angle (FA) is the primary signal dimension, with the repetition time (TR), echo time (TE), and inversion pulse interval (θ) forming secondary signal dimensions which correspond to “at least one” secondary signal dimension; [0073]-[0076], shows an example with only a primary signal dimension (TE) and secondary signal dimension (inversion pulse interval), since there are only two parameter unknowns to be calculated; [0081]; see also [0044]-[0048], which sets the number of imaging parameter sets to the number of parameters (number of unknowns) to be calculated. The imaging parameters (signal dimensions) thus are associated with the signal representation at each selected pixel I; [0049]); and 
determining, based on the plurality of signals, the primary signal dimension, and the at least one secondary signal dimension, the signal representation of the physical point ([0070]-[0072], the flip angle (FA) is the primary signal dimension, with the repetition time (TR), echo time (TE), and inversion pulse interval (θ) forming secondary signal dimensions which correspond to “at least one” secondary signal dimension and are used in equation (4) and the detailed process to determine a parameter 860 as an output, based on the signal representation of the pixel point, I; [0073]-[0076], shows an example with only a primary signal dimension (TE) and secondary signal dimension (inversion pulse interval), since there are only two parameter unknowns to be calculated; [0081];).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging system with multiple, different repetition times of Kang, Nickel, and Taniguchi to incorporate the physical point and MR scanner signal dimension analysis as taught by Taniguchi because the use of the multiple dimensions including secondary dimensions, enable the solving of unknown parameter values in a system of equations (Taniguchi, [0044]-[0048]). This enables more efficiency by using a calculation function to determine parameters, which reduces scan time when compared with imaging sequences of each parameter (Taniguchi, [0003]-[0004]; [0008]-[0009]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                   

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791